AO 2458 (Rev. 02/08/20 I 9) Judgment in a Criminal Petty Case (Modified)                                                                    Pllge I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                      V.                                           (For Offenses Committed On or After November I. I 987)



                 Jose Antonio Mendez-Agundez                                       Case Number: 3:21-cr-1607

                                                                                   Jason C Amavisca
                                                                                   Defendant's Attorney


REGISTRATION NO. 43881509                                                                                              FILED
THE DEFENDANT:                                               JUN 18 2021
 IZI pleaded guilty to count(s) 1 oflnformation
                               ----------------,--t;;;;;=====;;;;;;;l--
 •   was found guilty to count(s)                                    -- - - --
      after a plea of not guilty.                                                  I                         av
                                                                                                            \D
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number{s)
8:1325(a)(l)                       IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                          1

 D The defendant has been found not guilty on count(s)
                                                                            -------------------
 IZI Count( s) 2 of information                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ¥      TIME SERVED                              • _________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, Ju~ 18, 2021
                                                                           Date of Imposition of Sentence


Received
              - --------
              DUSM                                                         ~~~GRO
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                              3 :21-cr-1607
